    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 1 of 10


                                          Boulder Valley School District                            6500 Arapahoe Rd.
                                       Transfer Interim Plan (Not Adopted)                          Boulder, CO 80303
                                                   08/25/2020-10/26/2020
                                                                                                       (303) 447-1010

S       ,F                                                                                                   08/25/2020
Legal Name of Student            DOB                      LASID                  SASID                     Transfer Date


TRANSFER IEP            300.323(f)

The evaluation and eligibility determination dated 09/19/2019 from Northewest Santa Clara County meet Colorado
standards and are adopted by the district.
   Eligibility Date: 9/19/2019
   Triennial due: 9/19/2022
    300.323(f)(2)
The evaluation and eligibility determination dated 09/19/2019 from Northewest Santa Clara County meet Colorado
standards but the IEP is not adopted.
   An IEP meeting is scheduled for 09/23/2020.

    The following special education and related services will be provided on an interim basis. 300.323(e)(2)

DATES OF MEETINGS
Next eligibility meeting (on or before): 9/18/2022             Next review meeting (on or before): 10/26/2020
Initial eligibility: 9/3/2010                                  Initial consent for evaluation: 8/26/2010
Initial evaluation completed: 9/3/2010                         Initial consent for service: 9/3/2010



STUDENT AND FAMILY INFORMATION
Home District                 Boulder Valley School District
Home School
Service District              Boulder Valley School District
Service School

                                                                                   Gender: Male

Race: White                                                    Ethnicity: Not Hispanic/Latino
Primary Language Spoken in the Home: English                   Student’s Primary Language:
Does the student have Limited English Proficiency?             Is an interpreter needed for meetings? No
No




 Transfer Interim Plan (Not Adopted)           Boulder Valley School District                              Page 1 of 10

                                                                                                   EXHIBIT 2
    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 2 of 10

S       ,F                                                                                                08/25/2020
Legal Name of Student                  DOB                     LASID                SASID               Transfer Date


ELIGIBILITY DETERMINATION
Date Determined: 9/19/2019
Disabilities: Autism Spectrum Disorders

CONSENT TO EVALUATE
Consent Granted: Yes
Date Response Received: 8/25/2010

CONSENT FOR SPECIAL EDUCATION SERVICES
Consent Granted: Yes
Date Response Received: 9/03/2010



PROCEDURAL SAFEGUARDS
I have been provided the special education procedural safeguards in my native language or other mode of communication
on 9/23/2020.


Parent Signature IDEA 300.504(a)                                                Date



Parent Signature IDEA 300.504(a)                                                Date



TRANSFER PLAN PARTICIPANTS


_________________________________________                      _________________________________________
Parent Signature                                               Parent Signature

Name                                                       Position/Title

                                                           Special Education Teacher

                                                           Speech Language Pathologist

                                                           Other

                                                           Occupational Therapist

                                                           Psychologist/Social Worker

                                                           Principal

                                                           Special Education Director or Designee


 Transfer Interim Plan (Not Adopted)         Boulder Valley School District                              Page 2 of 10
                                                                                                    EXHIBIT 2
    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 3 of 10

S       ,F                                                                                  08/25/2020
Legal Name of Student                  DOB                     LASID          SASID       Transfer Date




 Transfer Interim Plan (Not Adopted)         Boulder Valley School District                Page 3 of 10
                                                                                      EXHIBIT 2
    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 4 of 10

S       ,F                                                                                                          08/25/2020
Legal Name of Student                    DOB                         LASID                   SASID                Transfer Date




CONSIDERATION OF SPECIAL FACTORS
The student exhibits behavior that requires a Behavior Intervention Plan. 300.324(1)(2)(i)
See accompanying Behavior Support Plan

The student has unique communication needs. 300.324(a)(2)(iv)
He uses alternative methods for communicating basic wants and needs as functional communication.

The student needs Assistive Technology devices or services. 300.324(a)(2)(v)
Student needs a Assistive Tech. Team assessment to determine tech needs and options.

The student requires Special Transportation. 300.34 Related Services (a); 300.34 (c)(16); 300.107(b)
See accompanying Transportation Request

The student is not blind or visually impaired. 300.324(1)(2)(iii)
The student is not deaf or hard of hearing. 300.324(a)(2)(iv)
The student is not deaf-blind. 300.324(1)(2)(iii) & 300.324(a)(2)(iv)
The student does not have Limited English Proficiency. 300.324(a)(2)(ii)
The student does not require a Health Care Plan.

ANNUAL GOALS IDEA 300.320(a)(2)(i)
Progress Report (Describe how parents will be informed of F                  ’s progress towards goals and how frequently
this will occur.) IDEA 300.321(a)(3)(iii)
Progress will reported to parents quarterly via emailed copies of progress report.


Goal 1
Area of Need: Independent Living Skills
Projected Achievement Date: 10/26/2020
ESY: Yes
Unit of Measurement: Number of prompts needed
Baseline Data Point: F      has been working on completing a multistep activity on previous IEP and has not met the
goal. He was making good progress about 60% attained.
Evaluation Method:
Measurable Goal:
        By October 2021, given a multi-step activity (food prep activity and in job/task with 5 steps), F will complete an activity
        with supports of modeling, physical hand over hand, gesture prompts, prompts as needed.




 Transfer Interim Plan (Not Adopted)             Boulder Valley School District                                     Page 4 of 10
                                                                                                            EXHIBIT 2
    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 5 of 10

S       ,F                                                                                                                   08/25/2020
Legal Name of Student                       DOB                           LASID                    SASID                   Transfer Date


Objectives:
       By December2020, given a multi-step activity (food prep activity and in job/task with steps), F   will complete an activity
       with supports of modeling, physical hand over hand, gesture prompts, as needed to complete the 5 steps with 10 or fewer
       prompts to complete the 5 steps.
         By April 2021, given a multi-step activity (food prep activity and in school job/task with steps), F will complete an
         activity with supports of modeling, physical hand over hand, gesture prompts, with 7 or fewer prompts to complete the 5
         steps.
         By October 2021, given a multi-step activity (food prep activity and in school job/task with steps), F  will complete an
         activity with supports of modeling, physical hand over hand, gesture prompts, with 5 or fewer prompts to complete the 5
         steps.

Standards:
               Grade 08 // 1 Movement Competence and Understanding in Physical Education // 1 Demonstrate
       knowledge of principles and concepts for effective rhythmic motor development // Nature of Physical Education:
       // 1 Individuals who learn to move safely, effectively, and efficiently and who feel comfortable and confident in the
       performance of motor skills are more likely to participate in health-enhancing forms of physical activity throughout
       life.




Goal 2
Area of Need: Communication
Projected Achievement Date: 10/26/2020
ESY: Yes
Unit of Measurement: see goal
Baseline Data Point: F        has followed a "stop" gesture when walking, and also responded to 2 step directives with
verbal and gesture prompts.
Evaluation Method:
Measurable Goal:
        By October 2021, F        will develop his functional communication skills to relay his basic wants and needs as described by
        the following objectives:
Objectives:
       By March 2021, F          will use gestures and object representations to request a preferred item or activity ( e.g; walk, food,
       ball, straw) at least 3 times a day for 3 consecutive weeks.


         By October 2021, F       will use object representations paired and/or visual representation ( pictures) to request a preferred
         item or activity ( e.g; walk, food, ball,straw) at least 5 times a day for 3 consecutive weeks.

Standards:
               Grade 08 // 1 Oral Expression and Listening // 1 Communication skills and interviewing techniques are
       required to gather information and to develop and deliver oral presentations // Extended Evidence Outcomes //
       I Select a topic, generate and ask questions related to the selected topic




Goal 3
Area of Need: Independent Living Skills
Projected Achievement Date: 10/26/2020
ESY: Yes
 Transfer Interim Plan (Not Adopted)                 Boulder Valley School District                                         Page 5 of 10
                                                                                                                    EXHIBIT 2
    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 6 of 10

S       ,F                                                                                                              08/25/2020
Legal Name of Student                        DOB                       LASID                    SASID                 Transfer Date


Unit of Measurement: Time on task and number of prompts needed.
Baseline Data Point: In previous IEP, F          has worked on this goal and had not met it.
Evaluation Method:
Measurable Goal:
        By October 2021, given a physical activity task without steps (heavy work task, job task, PE activity), F    will continue
        with the task for increasing duration and fading of prompts needed for 10 minutes.
Objectives:
       By December 2020, given a physical activity task without steps (heavy work task, job task, PE activity), F       will continue
       with the task for increasing duration and fading of prompts needed for 5 minutes.
         By March 2021, given a physical activity task without steps (heavy work task, job task, PE activity), F     will continue with
         the task for increasing duration and fading of prompts needed for 7 minutes.
         By October 2021, given a physical activity task without steps (heavy work task, job task, PE activity), F   will continue
         with the task for increasing duration and fading of prompts needed for 10 minutes.

Standards:
                // Grade 08 // 2 Physical and Personal Wellness in Physical Education // 3 Determine one's
       responsibility for developing skills, acquiring knowledge, and achieving fitness // c Maintain a physical activity log
       for an extended period, documenting progress toward achievement of personal goals




IEP Team notified on 9/21/2020 by

ACCOMMODATIONS & MODIFICATIONS
Accommodations
What type(s) of accommodations(s) if any is (are) necessary for the student to access the general curriculum
and/or appropriate activities to make effective progress?
IDEA 300.320(a)(4)(i)-(iii)
IDEA 300.320(a)(6)(i)
-Access to sensory tools.
-object or visual schedule
-frequent breaks
-warning before transitions.
-Use of reinforcers.
-Allow student to respond with gestures
-Simple directions with targeted language.
- Assistance with toileting and dressing.
-Assistance with meals.
-Supervision during all times of the day.
-small group and 1:1 instruction
-



Modifications
What standards, if any, need to be modified, expanded, and/or prioritized for the student to access the general
curriculum and/or appropriate activities to make effective progress?
All activities are modified to his learning styles, needs, and abilities in order to make progress.



 Transfer Interim Plan (Not Adopted)               Boulder Valley School District                                      Page 6 of 10
                                                                                                                EXHIBIT 2
    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 7 of 10

S       ,F                                                                                                   08/25/2020
Legal Name of Student                  DOB                        LASID                 SASID              Transfer Date




STATE AND DISTRICT ASSESSMENTS
Accommodations and modifications must reflect those used in daily classroom instruction.
District Assessments
Test                            Participation     Accommodations 300.320(a)(6)(i)
Reading
Writing
Math
Science
Social Studies
Other

State Assessments
Test                            Participation     Accommodations 300.320(a)(6)(i)
CMAS: English Language          Yes
Arts
CMAS: Math                      Yes

CMAS Science and Social         Yes
Studies
PSAT
SAT
CoALT: English Language
Arts/Math
CoALT: Science/Social
Studies
Colorado Spanish Language
Arts
ACCESS for ELLS (Online,
Paper)
Alt ACCESS for ELLS

Justification for alternate assesment: IDEA 300.320(a)(6)(ii)(A) and (B)
       The student exhibits a significant cognitive disability as determined through empirical evidence
    The student will receive instruction on the Extended Evidence Outcomes (alternate standards)
    The IEP team met to review annual assessment data and determined the student's eligibility


If the IEP Team has determined that the student qualifies for alternate assessments, parents have been informed
about the differences between regular and the alternate assessments (both state and district) and the effects of
these, if any (including that, for students taking alternate assessments, achievement will be measured based on
alternate achievement standards): Yes




 Transfer Interim Plan (Not Adopted)            Boulder Valley School District                              Page 7 of 10
                                                                                                      EXHIBIT 2
     Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 8 of 10

S          ,F                                                                                                                08/25/2020
Legal Name of Student                       DOB                           LASID                    SASID                Transfer Date


COMPARABLE SERVICE DELIVERY STATEMENT
Statement of types and anticipated setting of services to be provided to and on behalf of the student: 300.320(a)(7)
Under the direction of the special education teacher, IEP goals will be supported by the IEP implementors and a Board Certified
Behavior Analyst (BCBA) through an integrated service delivery model which includes consultation and modeling. Services will be
provided both in and out of the general education classroom. learning groups will be provided in small groups or 1:1 outside of the
general education classroom.
Occupational Therapy services will be provided directly to the student individually out of the general education classroom in order to
target physical motor skills. Consultation with teachers and other providers will include problem solving and recommendations to
support the student in accessing his school curriculum.
Speech Therapy services will be provided directly to the student individually out of the general education classroom in order to target
speech and language skills. Consultation with teachers and other providers will include problem solving and recommendations to
support the student in accessing his school curriculum.
School Psychologist consultation services will be provided to school and ILC staff in support of self-determination goals.
C
Due to COVID19 health and safety requirements, there are 5 phases of school functioning.
Phase 5-School as normal, all students attending.
Phase 4- School with all students with some restrictions.
Phase 3-School hybrid learning for all students. 2 days in school and 2 days home learning.
Phase 2- School for students in ILC program (along with K-2nd grade) in a hybrid model. 2 days in school and 2 days at home
learning.
Phase 1- All students in home learning model.
To participate in Phase 2-4, students need to be able to wear a mask in school.




                                             Special
     Specialized Instruction                Education
       Area and/or Related                      or           Service      Start Date    End Date
      Services 300.320(a)(4)                 Related      Provider Role    300.320       300.320             Frequency of Special
    Include ESY if applicable   Location     Services        300.18         (a)(7)        (a)(7)          Education/Related Services
                                                                                                                                 Direct/
                                                                                                       Minutes   Frequency
                                                                                                                                Indirect
                                 Outside
                                 General                   Occupational
      Occupational Therapy                   Related                      08/25/2020    10/26/20           30       weekly         Direct
                                Education                   Therapist
                                Classroom
                                 Outside
                                                             Special
                                 General     Special
     Specialized Instruction                                Education     08/25/2020    10/26/20           945      weekly         Direct
                                Education   Education
                                                             Teacher
                                Classroom
                                  Inside
                                                             Special
                                 General     Special
     Specialized Instruction                                Education     08/25/2020    10/26/20           255      weekly         Direct
                                Education   Education
                                                             Teacher
                                Classroom
                                 Outside
                                                             Speech
                                 General     Special
     Specialized Instruction                                Language      08/25/2020    10/26/20           180     monthly         Direct
                                Education   Education
                                                            Pathologist
                                Classroom
    Psychologist/Social Work     Outside     Related          School      08/25/2020    10/26/20           30      monthly        Indirect

 Transfer Interim Plan (Not Adopted)                   Boulder Valley School District                                    Page 8 of 10
                                                                                                                 EXHIBIT 2
    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 9 of 10

S        ,F                                                                                                                 08/25/2020
Legal Name of Student                      DOB                          LASID                     SASID                   Transfer Date


          Services             General                  Psychologist/
                              Education                 Social Worker
                              Classroom


RECOMMENDED PLACEMENT IN THE LEAST RESTRICTIVE ENVIRONMENT (SPECIAL
EDUCATION SETTING) IDEA 300.320(a)(5)
To the maximum extent appropriate, children with disabilities, including children in public or private institutions or other
care facilities, are educated with children without disabilities; and special classes, separate schooling or other removal of
children with disabilities from the regular education environment occurs only if the nature or severity of the disability is
such that education in regular classes, with the use of supplementary aids and services, cannot be achieved satisfactorily.

                                                                                   Describe the possible advantages and
                                                                              disadvantages of this placement option for the
         Placement Options Considered                     Selected             student and the modifications/supplementary
                                                                             aids and services considered to reduce possible
                                                                                        disadvantages to the student.
                                                                            The advantage to the above option is that this placement
                                                                            allows for the appropriate amount of specialized
    General education class less than 40% of the                            instruction time to make good progress toward his goals.
    time                                                     Yes
                                                                            The disadvantage would be less time spent in the general
                                                                            ed. classroom environment.

                                                                            The disadvantage of this option is that it would not allow
    General education class 40% to 79% of the                               for an appropriate amount of specialized instruction time
    time                                                      No
                                                                            for good progress.


Placement Date: 08/25/2020              Placement Type: Ages 6-21
LRE Setting: General education class less than 40% of the time
 Time in general education environment: 43.5%
 Time outside general education environment: 56.5%



PRIOR WRITTEN NOTICE IDEA 300.503
The IEP includes services to be provided to assist your child to make progress. The Present Level of Academic
Achievement and Functional Performance includes information about the data used as a basis for the decisions recorded
in the IEP.

Other options considered and reasons rejected:
 The IEP team considered the IEP from the previous (California) placement , but decided not to adopt it as it did not meet Colorado
state standards.
The parents requested F      be able to attend school without wearing a mask. At the time of this meeting the district requires students
to wear a mask for in-person learning. The team offered to have F      come to                       for a short period of of time each
day for outside services to work on the skill of mask wearing as well as receive other IEP services. At the time of the meeting the
parents refused this offer. The offer to have F    begin with these outside services for short periods of time remains available and the
family was asked to inform the school if they wish to begin this.

Other factors considered:


The parents shared that they want the IEP to be used as a guide and for F     's disability and present levels to be respected.
 Transfer Interim Plan (Not Adopted)               Boulder Valley School District                                          Page 9 of 10
                                                                                                                   EXHIBIT 2
    Case 1:20-cv-03141-PAB-SKC Document 18-2 Filed 01/04/21 USDC Colorado Page 10 of
                                          10
S       ,F                                                                                            08/25/2020
Legal Name of Student                  DOB                     LASID             SASID              Transfer Date


Case Manager Contact Information

                /
Name/Title                                        Phone


Parents of a child with a disability have protection under the procedural safeguards. For a copy of the Procedural
Safeguards or assistance in understanding this information, please contact the person named above. IDEA
300.503(b)(4)




 Transfer Interim Plan (Not Adopted)         Boulder Valley School District                         Page 10 of 10
                                                                                              EXHIBIT 2
